

117 SRES 344 IS: Expressing support for the State of Israel joining the African Union under observer status.
U.S. Senate
2021-08-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 344IN THE SENATE OF THE UNITED STATESAugust 9, 2021Mr. Inhofe (for himself and Mr. Rounds) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing support for the State of Israel joining the African Union under observer status.Whereas the State of Israel enjoyed observer status in the predecessor organization to the African Union known as the Organization of African Unity until its dissolution in 2002; Whereas the late Libyan dictator Moammar Gadhafi blocked Israel from obtaining observer status at the African Union in 2002;Whereas Israel, in the span of a few decades, has emerged as a developed nation and therefore offers an example of a path to economic progress for developing countries;Whereas Israel has long been an active and valuable partner to many African nations, cultivating numerous strong bilateral relationships across the continent; Whereas Prime Minister Benjamin Netanyahu made a historic visit to Africa in July 2016 and became the first leader outside of Africa to address the Economic Community of West African States (ECOWAS) in June 2017;Whereas many African leaders subsequently visited Israel, including those from the Republic of Chad, the Kingdom of Eswatini, the Federal Democratic Republic of Ethiopia, the Republic of Ghana, the Republic of Côte d'Ivoire, the Republic of Kenya, the Republic of Rwanda, the Republic of Sierra Leone, the Togolese Republic, and the Republic of Zambia;Whereas the Abraham Accords paved the way for further normalization agreements between Israel and other nations;Whereas Israel has supported African nations through economic investments and humanitarian assistance; andWhereas, on July 22, 2021, the African Union announced that Israel will join the African Union under observer status: Now, therefore, be it That the Senate—(1)encourages heightened cooperation between the State of Israel and African nations, particularly in areas that are significant in progress towards the implementation of the Sustainable Development Goals, such as economic growth, sustainable agriculture, and humanitarian development;(2)expects Israel’s observer status in the African Union will help enable such cooperation to develop between Israel and the African Union; (3)commends the African Union for granting Israel observer status in the African Union; and(4)thanks Felix Tshisekedi, the President of the Democratic Republic of the Congo and Chair of the African Union, for his leadership in strengthening Israel-African relations by ensuring the recognition of Israel under observer status occurred during his tenure as Chair of the African Union.